                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH

MICHAEL A. BACON,
                                                       MEMORANDUM DECISION &
                          Plaintiff,                   DISMISSAL ORDER
v.

DAVIS TECHNICAL COLLEGE et al.,                       Case No. 2:19-CV-685 CW
                          Defendants.                 District Judge Clark Waddoups



          Plaintiff, Michael A. Bacon, filed a prisoner civil-rights complaint. 42 U.S.C. § 1983. He

now moves to dismiss that complaint, stating “it doesn’t need to be pursued any longer.” (ECF

No. 6.)

          Federal Rule of Civil Procedure 41(a)(2) allows the Court to dismiss a case “at the

plaintiff’s request.” The Court has carefully reviewed Plaintiff’s motion and other materials on

the docket.

          For good cause appearing, IT IS ORDERED that Plaintiff’s motion to dismiss his

complaint is GRANTED. (ECF No. 6.)

          This action is CLOSED.

                 DATED this 15th day of October, 2019.


                                               BY THE COURT:



                                               Clark Waddoups
                                               United States District Court
